Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected notice of allowability is to correct an inadvertent error in a portion of the Examiner’s amendment in paragraph 3(a)(iii) of office action mailed 2/25/2022.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Fagan on 3/4/2022.

Claim 1: Replace “Insert “said” after “release layer formed thereon” (line 7) and before roughened surface has” (line 7)” in paragraph 3(a)(iii), of office action mailed 2/25/2022, with the following:
Insert “said” after “release layer formed thereon,” (line 7) and before roughened surface has” (line 7).

All other sections of Examiner’s amendment and Statement of Reasons for Allowance, in the Office action mailed 2/25/2022, remain the same and are incorporated here by reference.